[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                December 18, 2008
                                No. 07-15712                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                       D. C. Docket No. 95-00388-CR-SH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

SYLVESTER DANIELS,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (December 18, 2008)

Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Sylvester Aaron Daniels appeals the district court’s denial of his motion to
reopen under Fed.R.App.P. 4(a)(6) the time for appeal of the court’s order denying

his Fed.R.Civ.P. 60(b) motion. Daniels argues that he had a right to reopen the

time to appeal because he did not receive timely notice of the judgment and that

granting his motion would not have prejudiced the government and would have

given him a “fair opportunity to address the court in proper form.”

      The denial of a request to reopen the time to file a notice of appeal is

reviewed only for an abuse of discretion. McDaniel v. Moore, 292 F.3d 1304,

1305 (11th Cir. 2002). “When employing an abuse of discretion standard, we must

affirm unless we at least determine that the district court has made a clear error of

judgment, or has applied an incorrect legal standard.” Alexander v. Fulton County,

Ga., 207 F.3d 1303, 1326 (11th Cir. 2000). We will not reverse a decision of the

district court that is within its range of discretion, “even though we would have

gone the other way had it been our call.” Rasbury v. Internal Revenue Service, 24

F.3d 159, 168 (11th Cir. 1994).

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Boxer X v. Harris, 437

F.3d 1107, 1110 (11th Cir.2006) (quotations omitted), cert. denied, 127 S.Ct. 1908

(2007). Pro se litigants, however, are still held to filing deadlines. See Vanderberg

v. Donaldson, 259 F.3d 1321, 1325-26 (11th Cir. 2001) (noting that, because pro



                                           2
se litigant missed the deadline to object to the magistrate judge’s report and

recommendation, the plaintiff did not do all that he could to oppose dismissal in a

timely manner).

      Generally, where the United States is a party, the notice of appeal in a civil

case “may be filed by any party within 60 days after the judgment or order

appealed from is entered.” Fed.R.App.P. 4(a)(1)(A)-(B). However, the time to file

a notice of appeal may be extended by a motion to reopen:

      [T]he district court may reopen the time to file an appeal for a period
      of 14 days after the date when its order to reopen is entered, but only
      if all the following conditions are satisfied:

               (A) the court finds that the moving party did not receive notice
               under Federal Rule of Civil Procedure 77(d)1 of the entry of the
               judgment or order sought to be appealed within 21 days after
               entry;

               (B) the motion is filed within 180 days after the judgment or

      1
          Federal Rule of Civil Procedure 77(d) provides:

      (d) Serving Notice of an Order or Judgment.

      (1) Service. Immediately after entering an order or judgment, the clerk must serve notice
      of the entry, as provided in Rule 5(b), on each party who is not in default for failing to
      appear. The clerk must record the service on the docket. A party also may serve notice of
      the entry as provided in Rule 5(b).

      (2) Time to Appeal Not Affected by Lack of Notice. Lack of notice of the entry does not
      affect the time for appeal or relieve--or authorize the court to relieve--a party for failing
      to appeal within the time allowed, except as allowed by Federal Rule of Appellate
      Procedure (4)(a).



                                                3
             order is entered or within 7 days after the moving party receives
             notice under Federal Rule of Civil Procedure 77(d) of the entry,
             whichever is earlier; and

             (C) the court finds that no party would be prejudiced.

Fed.R.App.P. 4(a)(6)(A)-(C). What this means is that where all three conditions of

Rule 4(a)(6) have been met a district court is allowed, but not required, to reopen

the time to file an appeal.

      After a review of the record and the parties’ briefs, we find no abuse of

discretion given the totality of the circumstances. Chief among those

circumstances is that Daniels inexcusably waited more than two years to file the

Rule 60(b) motion he seeks to belatedly appeal, and that motion concerned the

order denying the latest in a series of petitions and motions he has filed attacking a

sentence that is final and is now more than twelve years old. There would be little

point in reopening the time to appeal the denial of a dilatory motion that is certain

to be affirmed if there was an appeal.

      AFFIRMED.




                                           4